Title: To George Washington from John Durham Alvey, 8 March 1783
From: Alvey, John Durham
To: Washington, George


                        
                            Sir
                            Newburgh 8th March 1783
                        
                        When I first enter’d the Army under Your Excellencies Command, (which is nearly five Years since) it was with
                            an Intention, of continuing, as long as my health would admit, and the Allowance of my pay sufficient to support me. the
                            former within these two years past, I find is much Impair’d, being of late Subject to Rheumatick pains, owing to frequent
                            Colds I have caught, the latter within these few weeks past, being reduc’d, to the very small Allowance of ten dollars per
                            month, which is by no means sufficient to support any Person in Character.
                        Being induced from these Circumstances, to leave the Army, on the 10th Inst., (provided another person is
                            appointed to act in the Office by that time, haveing made Application for the purpose) must therefore beg the favour of
                            Your Excellencies giveng me a Certificate, specifying the manner in which I have conducted myself, dureing the time I have
                            had the honour of serveing under Your Excellencies Command.
                        This Sir I only request, as the World is very Censorious, and which will have a tendency of stoping the
                            Mouths of any evil minded Persons, who perhaps may be Induc’d to have something to say, relative to my leaveing the Army.
                            I have the honour to be, with the greatest esteem and respect Your Excellencies Most Obedient, and very hume servt
                        
                            John Durham Alvey P.M.
                            
                            Main Army
                        
                        
                            John Durham Alvey Post Master to the American Army haveing serv’d in that Capacity for near five Years
                                haveing this day voluntarly resigned his Office therefore in Justice to him, I do Certify, that he has always attended
                                to his duty and acted in a decent & becomeing manner suitable to his Station &c. 
                            Hd Qtrs
                        
                    